Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 8/3/2022. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1, 3, 6, 13-15, 17, 20-21 has/have been amended;
Claim(s) 22-23 is/are new;
Claim(s) 1-23 is/are presently pending.
The amendment(s) to the claim(s) is sufficient to overcome the claim objection(s) from the previous office action.
The amendment(s) to the claim(s) is sufficient to obviate the 35 U.S.C. 112(f) interpretation(s) from the previous office action(s).
The amendment(s) to the claim(s) is sufficient to overcome the 35 U.S.C. 112 rejection(s) from the previous office action.

Response to Arguments
With regard to claim rejections under 35 USC 102 and/or 103, Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection due to claim amendment(s).	
It is noted that Applicant discusses on p. 11 of remarks last paragraph that “Claims 2-23 are believed to be patentable in of themselves and for the reasons discussed with respect to claim 1”. Claim 20 is an independent claim that has not been amended to recite the features of recurrent neural network trained by various persons who have developed a burnout syndrome as recited in amended claim 1.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider (US 20150265211 A1; 9/24/2015; cited in previous office action).
Regarding claim 20, Schneider teaches a processing device for indicating a long-term stress level of a person by computer comprising a processor and a memory (Fig. 1; Fig. 4A; [0009]; [0067]-[0068]), comprising: 
a receiver for receiving stressor data having a set of stressor data items (Fig. 4A; [0011]; [0015]-[0017]; [0063]; [0087-[0099]; [0119]-[0124]); 
an artificial neural network trained for providing the stress level based on the stressor data values ([0035]) and an indication of previous stress state analyzing stressor data values of the stressor data items to obtain a stress level, wherein the artificial neural network is trained to provide output representing the stress level based on the stressor data values and an indication of previous stress state ([0032]-[0033] “calibration”; [0035]; [0037]; [0040]; [0124] “calibration”; [0175] “individual calibration”); and 
a display ([0064]; [0071]) or an alarm configured to signal the stress level ([0071]).
Regarding claim 21, Schneider teaches a system comprising: 
the computer according to claim 20 (see regarding claim 20 above); and 
a portable output device (Fig. 4A), 
wherein the display or alarm is configured to transmit an indication about the stress level to the portable output device so that the portable output device outputs a representation of the stress level ([0064]; [0071]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 9-19, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 20150265211 A1; 9/24/2015; cited in previous office action) in view of Tzvieli (US 20180116528 A1; 5/3/2018).
Regarding claim 1, Schneider teaches a computer-implemented method for indicating a long-term stress level of a person using a computer comprising a processor and a memory ([0009]; [0067]-[0068]), the method comprising the steps of: 
acquiring stressor data having a set of stressor data items (Fig. 4A; [0015]-[0017]; [0063]; [0087-[0099]; [0119]-[0124]); 
analyzing stressor data values of the stressor data items by generating, using an artificial neural network ([0035]), data representing a stress level ([0035]; [0037]), wherein the artificial neural network is trained to provide output representing the stress level based on the stressor data values and an indication of previous stress state ([0032]-[0033] “calibration”; [0035]; [0037]; [0040]; [0124] “calibration”; [0175] “individual calibration”), wherein the network is a recurrent neural network, wherein the indication of the previous stress state is considered via a feedback path to an input or to an intermediate layer of the recurrent artificial neural network to consider the accumulating effect of stressors to which the person is exposed ([0037]; [0204]).
Schneider does not teach wherein the artificial neural network is trained by available data of various persons who have developed a burnout syndrome. However, Tzvieli teaches in the same field of endeavor (Fig. 18; Fig. 20-22) a recurrent neural network ([0127]) wherein the artificial neural network is trained by available data of various persons who have developed a burnout syndrome ([0192] “burnout”; [0074]; [0225]; the training of a general model using multiple users inherently means that the training is performed by various persons who have developed a burnout syndrome in order for the model to be able to detect burnout). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Schneider to include this feature as taught by Tzvieli because this enables detecting stress from a general model ([0192]; [0225]).
In the combination of Schneider and Tzvieli, Schneider teaches signaling the stress level ([0064]; [0071]).
Regarding claim 2, in the combination of Schneider and Tzvieli, Schneider teaches the method according to claim 1, wherein the artificial neural network is formed as a recurrent neural network, wherein the indication of the previous stress state is considered via a feedback path to an input or to an intermediate layer of the recurrent artificial neural network, wherein the artificial neural network is implemented with a long-short term memory ([0037]; [0204]).
Regarding claim 3, in the combination of Schneider and Tzvieli, Schneider teaches wherein the evaluation is carried out in time steps or during time instances according to a given time frame ([0037] “iteratively”; [0136] “time intervals”; [0063] “stipulates the time interval for which the feature vector is valid”; [0204] “time step”).
Regarding claim 9, in the combination of Schneider and Tzvieli, Schneider teaches wherein one or more stressor data items are classified or normalized before being analyzed in the artificial neural network ([0086] “classification”; [0119]-[0124] feature vector of biometric data comprises multiple features which reads on the “classified” recitation).
Regarding claim 10, in the combination of Schneider and Tzvieli, Schneider teaches wherein the artificial neural network comprises at least one of a deep artificial neural network ([0038]), a convolutional neural network, long-short term memory, and classification models.
Regarding claim 11, in the combination of Schneider and Tzvieli, Schneider teaches wherein the stressor data is at least partly automatically acquired using one or more sensors ([0016]; [0021]; [0028]).
Regarding claim 12, in the combination of Schneider and Tzvieli, Schneider teaches wherein the stressor data is at least partly acquired by retrieving input from a user ([0020]).
Regarding claim 13, the combination of Schneider and Tzvieli teaches wherein acquiring stressor data having a set of stressor data items comprises using a computer terminal for querying symptom data (Schneider [0015]; [0086]-[0099]; [0181]-[0182]), wherein the symptom data comprises at least one of strength, time and duration of a headache (Tzvieli [0053]; [0074] “headache…attack”), and physiological data, wherein the physiological data comprises at least one of heart rate (Tzvieli [0091]), blood pressure, heart rate variability (Tzvieli [0091]), concentration of stress-inducing hormones in body liquids.
Regarding claim 14, in the combination of Schneider and Tzvieli, Schneider teaches wherein acquiring stressor data having a set of stressor data items comprises using a query device for querying the person about their mental state ([0005]; [0020]; [0185]), wherein the mental state comprises at least one of stressed ([0185]; [0201] “stress level”), happy, unhappy, relaxed exhausted and the like and for providing corresponding mental state data ([0005]; [0020]; [0185]).
Regarding claim 15, in the combination of Schneider and Tzvieli, Schneider teaches wherein acquiring stressor data having a set of stressor data items comprises using an activity-monitoring device, including one or more sensors for automatically detecting and generating and receiving signals representing any kind of activity of the person ([0019]), wherein the activity comprises at least one of sports, movement ([0019]), sleeping times ([0019]; [0086]-[0098]), times in specific situations, wherein the times comprises at least one of travel times or times talking on the phone, times in public transportation, television times, and online times.
Regarding claim 16, in the combination of Schneider and Tzvieli, Schneider teaches wherein acquiring stressor data having a set of stressor data items comprises using an exposure input device which is configured to query for at least one of nutrition data, medication data ([0181]), drinking data, drug consumption, and exposure to UV radiation.
Regarding claim 17, in the combination of Schneider and Tzvieli, Schneider teaches wherein acquiring stressor data having a set of stressor data items comprises using an information exposure unit to collect information exposure data about at least one of the usage of digital media ([0161]-[0169]), wherein the digital media comprises at least one of social media ([0161]), email communication ([0161]), telephone usage [0165]), and usage of a smartphone for different kind of purposes ([0161]).
Regarding claim 18, in the combination of Schneider and Tzvieli, Schneider teaches wherein acquiring stressor data having a set of stressor data items comprises using a voice-analyzing unit to detect the voice of the person and to analyze the voice of the person to provide voice stress data as a stressor data item depending on analyzed stress indicators ([0128]-0155]).
Regarding claim 19, in the combination of Schneider and Tzvieli, Schneider teaches wherein acquiring stressor data having a set of stressor data items comprises using a resilience input device to query, about the physical resilience of the person ([0118]-[0123]).
Regarding claim 22, in the combination of Schneider and Tzvieli, Schneider teaches wherein the given time frame is between 3 and 48 hours (Fig. 4C; [0086]-[0098]; it is inherent that obtaining sleep data would encompass the recited range).
Regarding claim 23, the combination of Schneider and Tzvieli teaches wherein the given time frame is 24 hours (Tzvieli [0055]-[0057]; In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.).

Claims 4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider and Tzvieli as applied to claim 1 above, and further in view of Sheldon (US 20140316220 A1; 10/23/2014; cited in previous office action).
Regarding claim 4, the combination of Schneider and Tzvieli does not teach generating missing values of one or more stressor data items at the time of evaluation by a given estimation, a maximum, a minimum or an average of previous values of the respective stressor data item over the current time frame or one or more preceding time frames. However, Sheldon teaches in the same field of endeavor (Abstract; Fig. 10; [0027] “stress”; [0048]) generating missing values of one or more stressor data items at the time of evaluation by a given estimation, a maximum, a minimum or an average of previous values of the respective stressor data item over the current time frame or one or more preceding time frames ([0024]; [0060] “fill in missing data using extrapolation (based on a line…”; this reads on “a given estimation”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Schneider and Tzvieli to include this feature as taught by Sheldon because this enables filling in of missing data to analyze data for well-being of individual ([0024]).
Regarding claim 6, the combination of Schneider and Tzvieli does not teach generating missing values of one or more particular stressor data by selecting relevant stressor data from the set of stressor data which have a positive correlation with the missing data above a given correlation threshold level so that a high-quality prediction of the missing stressor data can be obtained. However, Sheldon teaches in the same field of endeavor (Abstract; Fig. 10; [0027] “stress”; [0048]) generating missing values of one or more particular stressor data by selecting relevant stressor data from the set of stressor data which have a positive correlation with the missing data above a given correlation threshold level so that a high-quality prediction of the missing stressor data can be obtained ([0060] “These patterns may indicate that the data is not reliable enough to use to make predictions or to detect patterns or correlations, and so the data cleaner 170 may eliminate this data from consideration…the data cleaner 170 may fill in missing data using extrapolation (based on a line or a curve of some sort or using any known extrapolation algorithm) or using interpolation. Likewise, the data cleaner 170 may, using some or all of the factors stated above…assign a reliability factor to the data. Thereafter, the predictive unit 103 and the expert engine 102 may use the reliability factor to assess or estimate the reliability of the diagnosis or prediction, to determine what data to use in the prediction or correlation analysis or diagnosis”; the reference is teaching that unreliable data and missing data are filled in using extrapolation or interpolation which reads on “selecting relevant stressor data from the set of stressor data which have a positive correlation with the missing data above a given correlation threshold level”; the unreliable data would be below “a given correlation threshold level” since the reference is teaching using reliability factor to determine what data to use. Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Schneider and Tzvieli to include this feature as taught by Sheldon because this enables filling in of missing data to analyze data for well-being of individual ([0024]; [0060]).
Regarding claim 7, the combination of Schneider and Tzvieli does not teach predicting future stress levels by extrapolating stressor data values of any stressor data item and by recurrently evaluating the stress level for succeeding time instances beginning with the current time instance based on the extrapolated stressor data values for the corresponding time instances. However, Sheldon teaches in the same field of endeavor (Abstract; Fig. 10; [0027] “stress”; [0048]) predicting future stress levels by extrapolating stressor data values of any stressor data item and by recurrently evaluating the stress level for succeeding time instances beginning with the current time instance based on the extrapolated stressor data values for the corresponding time instances ([0027] “stress”; [0054]; [0060] “extrapolation” “prediction”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Schneider and Tzvieli to include this feature as taught by Sheldon because this enables filling in of missing data to analyze data for well-being of individual and prediction of further health state ([0024]; [0054]; [0060]).
Regarding claim 8, in the combination of Schneider, Tzvieli, and Sheldon, Sheldon teaches wherein the extrapolating includes a linear extrapolation ([0060] “extrapolation (based on a line…”) or assuming a constant stressor data value for one or more of the stressor data items.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider and Tzvieli as applied to claim 1 above, in view of Aliper (US 20200090049 A1; Filed 9/18/2018; cited in previous office action). 
Regarding claim 5, the combination of Schneider and Tzvieli does not teach generating missing values of one or more stressor data items using a data imputation method using an autoencoder. Note that the instant specification p. 10 lines 25-35 states that “missing stressor data can be estimated by means of a data imputation method which derives missing data form a set of known stressor data by means of .e.g. an autoencoder or the like. Data imputation methods are well-known in the art and are not further described herein” which is taken to be applicant admitted prior art; see MPEP 2129; However, Aliper teaches in the same field of endeavor ([0001]-[0002]) generating missing values of one or more stressor data items using a data imputation method using an autoencoder ([0032]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Schneider and Tzvieli to include this feature as taught by Aliper because this enables better training of the neural network with generation of missing values that possess the desired properties ([0007]; [0032]-[0033]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792